Order entered April 28, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00373-CV

      IN THE INTEREST OF E.L.C., C.R.C., AND G.E.C., CHILDREN

                On Appeal from the 382nd Judicial District Court
                            Rockwall County, Texas
                       Trial Court Cause No. 1-18-0465

                                        ORDER

      Before the Court is appellant Father’s motion for extension of time to file his

brief. We GRANT the motion and ORDER Father’s brief, received on April 24,

2020, filed as of the date of this order.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE